


EXHIBIT 10.5




FIFTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION
    


THIS FIFTH AMENDMENT, dated and effective as of the twelfth day of September,
2013, and effective on that date unless otherwise stated herein, by and between
Fidelity Management Trust Company (the “Trustee”) and Zions Bancorporation (the
“Sponsor”);


WITNESSETH:

WHEREAS, the Trustee and the Sponsor heretofore entered into a Master Trust
Agreement dated September 1, 2006, with regard to the Zions Bancorporation
Restated Deferred Compensation Plan, Zions Bancorporation Restated Deferred
Compensation Plan for Directors, and the Restated Amegy Bancorporation, Inc.
Non-Employees Directors Deferred Fee Plan (collectively and individually, the
“Plan”); and


WHEREAS, the Sponsor has informed the Trustee, with respect to the Zions
Bancorporation Restated Deferred Compensation Plan, that due to a redemption of
the Zions Preferred Stock C Fund (“Stock Fund”), the Stock Fund will be
eliminated as an investment option under the Restated DCP; therefore, effective
at the close of business (4:00 p.m. ET) (“Market Close”) on September 12, 2013,
the assets of the Stock Fund are frozen to all transactions; and


WHEREAS, the Sponsor hereby directs the Trustee, in accordance with Section 8(c)
of the Trust Agreement, effective at Market Close on September 12, 2013, to
redirect all participant contributions directed to the Stock Fund to be invested
in the Fidelity® Money Market Trust Retirement Money Market Portfolio. The
parties hereto agree that the Trustee shall have no discretionary authority with
respect to this redirection directed by the Sponsor. Any variation from the
procedure described herein may be instituted only at the express written
direction of the Sponsor; and


WHEREAS, the Sponsor has informed the Trustee that, in accordance to the terms
of the redemption agreement, each Stock Fund shareholder will receive $25.00 in
cash for each share of Preferred Stock C held in the Stock Fund, and a prorated
amount for any fractional share held in the Stock Fund; and, upon receipt by the
Plan of the cash proceeds on or about September 17, 2013, the cash proceeds
shall be invested in the Fidelity® Money Market Trust Retirement Money Market
Portfolio; and


WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 13 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:


(1)
Effective at Market Close on September 12, 2013, amending Schedule “C”,
Investment Options, to delete the reference to “Zions Preferred Stock C Fund
(Real Time Trading Option)”, and replace it with the following:







--------------------------------------------------------------------------------




•
Zions Preferred Stock C Fund (Real Time Trading Option) (frozen to all
transactions)



(2)
Effective upon completion of the above-referenced Zions Preferred Stock C Fund
liquidation, amending Section 1, Definitions, to delete subsection (jj), Zions
Preferred Stock C, and (nn), Zions Preferred Stock C Fund, in their entirety,
and re-letter all subsequent subsections accordingly.



(3)
Effective upon completion of the above-referenced Zions Preferred Stock C Fund
liquidation, amending Section 5(f), Zions Common Stock and Zions Preferred Stock
in the Zions Bancorporation Restated Deferred Compensation Plan, by restating
the first paragraph, in its entirety, as follows:



Trust investments in Zions Common Stock shall be made via the Zions Common Stock
Fund. Trust investment in Zions Preferred Stock A shall be made via the Zions
Preferred Stock A Fund. References in this section to Zions Preferred Stock
shall mean, individually and collectively, Zions Preferred Stock A.


(4)
Effective upon completion of the above-referenced Zions Preferred Stock C Fund
liquidation, amending Schedule “C”, Investment Options, to delete the following:



•
Zions Preferred Stock C Fund (Real Time Trading Option) (frozen to all
transactions)





IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Fifth Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.


ZIONS BANCORPORATION
FIDELITY MANAGEMENT TRUST COMPANY





By: /s/ Tim Hettinger 9/16/13    By: /s/ Mary Beth Paris 10/9/13
Authorized Signatory Date        FMTC Authorized Signatory Date

2

